t c memo united_states tax_court thomas j rabideau and sandra m rabideau petitioners v commissioner of internal revenue respondent docket no filed date thomas j and sandra m rabideau pro sese george w bezold for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year as well as an accuracy- related penalty for negligence under sec_6662 in the amounts of dollar_figure and dollar_figure respectively respondent subsequently conceded that petitioners are not liable for the accuracy-related_penalty accordingly the sole issue for decision is whether petitioners may exclude from gross_income the disability benefits that petitioner thomas j rabideau received from his former employer findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in pardeeville wisconsin at the time that their petition was filed with the court petitioner thomas j rabideau petitioner was employed by metropolitan life_insurance co met life from no later than through during met life maintained a flexible benefits plan or cafeteria_plan that allowed eligible employees to select between different types of benefits and cash specifically the flexible benefits plan offered medical dental long-term disability and life_insurance benefits to eligible employees of met life an adjustment to petitioners' earned_income_credit is a mechanical matter the resolution of which depends on our disposition of the issue for decision met life maintains a met life options decision book the met life manual that explains an employee's options under the flexible benefits plan the met life manual provides in pertinent part as follows the company currently spends money to pay for your benefits the contribution you receive will pay for most of the cost of coverage for you and for your dependents the cost you pay if any will depend on the options you select under the met life options program if you select lower levels of coverage the cost may be less than the company's contribution for you then you will receive extra dollars in your pay throughout the year of course you will have to pay taxes on these extra dollars if you select higher levels of coverage the cost may be more than the company's contribution for you then you will pay the difference but you pay this remaining cost with before-tax dollars so you reduce your taxes the amount of the company's contribution the met life contribution is not a static figure but is based instead on the number of dependents for whom an employee selects medical and dental coverage thus the met life contribution is greater for employees who select medical and dental coverage for themselves and their dependents than it is for employees who select such coverage for themselves but not their dependents similarly the the met life contribution also includes an amount for life_insurance and long-term disability benefits which amount is independent of the number of an employee's dependents met life contribution is greater for employees who select medical and dental coverage for themselves but not their dependents than it is for employees who do not select any medical and dental coverage specifically employees who select medical and dental coverage for themselves and two or more dependents receive a met life contribution in the amount of dollar_figure whereas employees who select medical and dental coverage for themselves but not their dependents receive a met life contribution in the amount of dollar_figure employees electing not to receive any medical or dental benefits receive a met life contribution in the amount of dollar_figure the cost of employee_benefits is determined by the type and level of coverage selected and in the case of medical and dental benefits also by the number of covered dependents for employees selecting lower levels of coverage eg less life_insurance or higher deductibles the cost is less than for similarly situated employees selecting higher levels of coverage eg more life_insurance or lower deductibles although employees are not required to select either medical or dental coverage employees are required to select long-term disability coverage and life_insurance coverage however employees may choose among several options for each type of required coverage in the case of long-term disability the options involve coverage based on different replacement-of-salary percentages which range from percent of salary to percent of salary in the case of life_insurance the options involve coverage based on different multiples of salary which range from times salary to times salary according to the met life manual if the cost of the selected benefits is less than the met life contribution then the excess of the met life contribution over the cost of the selected benefits is distributed to the employee as cash in his or her wages on the other hand if the cost of the selected benefits is greater than the met life contribution then the excess of the cost of the selected benefits over the amount of the met life contribution is deducted from the employee's wages on a pre-tax basis on date petitioner completed an enrollment form for participation in met life's flexible benefits plan for on that form petitioner selected the following before- tax benefits medical benefits for himself and his dependents dental benefits for himself and his dependents long-term disability benefits pincite percent of salary and life_insurance benefits pincite times salary the cost for each of these benefits was dollar_figure dollar_figure dollar_figure and dollar_figure respectively for a total cost of dollar_figure the applicable met life contribution applied against the total cost was dollar_figure the difference the amount of disability benefits is also related to the number of years_of_service that an employee accrues prior to the date of his or her disability between the total cost of coverage selected by petitioner and the amount of the met life contribution ie dollar_figure less dollar_figure or dollar_figure was deducted from petitioner's wages on a pre-tax basis in date petitioner was injured and filed a claim for disability benefits for the taxable_year in issue petitioner received disability benefits from met life in the amount of dollar_figure the amount of such benefits was based on the applicable_percentage of petitioner's salary and his years_of_service prior to the date of his disability met life issued petitioner a form_w-2 wage and tax statement for on such form met life characterized the disability benefits that were paid to petitioner as compensation on their federal_income_tax return petitioners did not report as income the disability benefits that petitioner received from met life in the notice_of_deficiency respondent determined that such benefits constituted taxable_income respondent also determined that petitioners were liable for an accuracy-related_penalty for negligence under sec_6662 opinion as a general_rule sec_104 excludes from an employee's gross_income amounts received through accident_or_health_insurance for personal injuries or sickness however the section provides an exception for amounts received by an employee as previously stated respondent subsequently conceded the accuracy-related_penalty to the extent such amounts are either paid_by the employer or are attributable to employer contributions that were not includable in the employee's gross_income sec_105 coordinates with sec_104 as a general_rule sec_105 provides that amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are either paid_by the employer or are attributable to contributions by the employer that were not included in the employee's gross_income sec_105 sets forth an exception to the general_rule of subsection a thus sec_105 provides in relevant part as follows c payments unrelated to absence from work -- gross_income does not include amounts referred to in subsection a to the extent such amounts-- constitute payment for the permanent loss or use of a member or function of the body and are computed with reference to the nature of the injury without regard to the period the employee is absent from work see 34_tc_407 disability_income is received through accident_or_health_insurance for personal injuries or sickness within the meaning of sec_104 see also sec_105 for purposes of sec_104 and sec_105 amounts received under an accident_or_health_plan for employees are treated as amounts received through accident_or_health_insurance finally sec_106 works in conjunction with sec_104 and sec_105 sec_106 excludes from an employee's gross_income the cost of employer-provided coverage under an accident_or_health_plan thus if employer contributions are not included in the employee's gross_income under sec_106 the benefits attributable to such contributions are governed by the inclusionary rule_of sec_105 rather than by the exclusionary rule_of sec_104 petitioners contend that the disability payments received by petitioner are attributable to contributions made by petitioner and thus are excluded from petitioners' gross_income under sec_104 specifically petitioners argue that the money used to pay the premiums for petitioner's long-term disability policy would have been received by petitioner in his weekly paycheck if he had selected cash in lieu of benefits from this petitioners conclude that petitioner's disability benefits are attributable to contributions made by petitioner rather than by met life alternatively petitioners argue that petitioner's disability payments are excludable from gross_income under sec_105 respondent contends that petitioners must include petitioner's disability benefits in gross_income under sec_105 because such benefits are attributable to contributions made by met life that were not includable in petitioners' gross_income we begin by addressing petitioners' primary contention that the contributions for petitioner's disability benefits were paid with funds that petitioner could have received if he had elected to receive cash in lieu of benefits petitioners' contention is not supported by the record here we recall that met life employees were required to select long-term disability coverage as well as life_insurance coverage petitioner did not have the option therefore of forgoing long-term disability coverage and receiving instead cash in an amount equivalent to the cost of such coverage in other words petitioner could not have increased his take home pay by forgoing long-term disability coverage or by forgoing life_insurance coverage we further recall that the cost of the coverage for long- term disability and life_insurance which coverage petitioner was required to select was less than the met life contribution of dollar_figure that was allocable to petitioner if he did not select any medical and dental coverage in other words the cost of the required coverage given the options as selected by petitioner was dollar_figure ie dollar_figure for long-term disability and dollar_figure for life_insurance and this amount was dollar_figure less than the aforementioned met life contribution of dollar_figure thus met life effectively paid in full the cost of petitioner's long-term disability coverage pursuant to sec_105 the long-term disability benefits received by petitioner pursuant to such coverage would therefore be includable in petitioners' gross_income petitioners seek to avoid the foregoing conclusion by focusing on the fact that petitioner selected benefits for which the total cost dollar_figure exceeded the met life contribution dollar_figure because such excess ie dollar_figure was deducted from petitioner's wages and because such excess exceeded the cost of petitioner's long-term disability coverage petitioners argue that petitioner's long-term disability benefits should be excluded from gross_income petitioners' argument overlooks the fact that the cost of petitioner's benefits exceeded the met life contribution only because petitioner selected medical and dental coverage for himself and his dependents in other words the excess of the total cost of benefits over the met life contribution is allocable to the cost of medical and dental coverage and not to the cost of long-term disability coverage indeed as previously stated the combined cost of long-term disability coverage and insurance coverage was dollar_figure less than the met life contribution if petitioner had forgone medical and dental coverage in summary after careful consideration we conclude that the cost of petitioner's long-term disability coverage was attributable to petitioner's employer met life and that as a consequence sec_104 does not serve to exclude petitioner's long-term disability benefits from petitioners' gross_income having so concluded we turn to petitioners' contention regarding the exclusion of petitioner's disability benefits under sec_105 for disability benefits to qualify for exclusion under sec_105 the payments must be computed with reference to the nature of the injury this requirement is met only if the plan varies the benefits according to the type and severity of the taxpayer's injury 829_f2d_506 4th cir 814_f2d_1304 9th cir affg en_banc tcmemo_1985_25 72_tc_715 in the instant case the disability benefits received by petitioner were not based on the type and severity of the injury suffered rather the amount of the benefits that petitioner received was determined by the amount of his salary and his years_of_service prior to his disability thus because petitioner's disability coverage did not compute the amount of the benefits with reference to the nature of the injury as required by sec_105 petitioner's disability benefits are not excludable from gross_income under such section we have carefully considered petitioners' remaining arguments and find them unavailing in conclusion because the entire cost of petitioner's disability benefits was attributable to petitioner's employer met life and because such benefits were not computed with reference to the nature of petitioner's disability such benefits must be included in petitioners' gross_income pursuant to sec_105 to reflect our disposition of the disputed issue as well as respondent's concession decision will be entered for respondent as to the deficiency in income_tax and for petitioners as to the accuracy-related_penalty petitioners rely in part on the following statement in irs publication pincite taxable and nontaxable income if you pay the entire cost of a health or accident insurance plan do not include any amounts you receive for your disability as income on your tax_return in view of our holding that met life paid or is deemed to have paid the cost of petitioner's long-term disability coverage the foregoing statement is inapposite even if this were not the case we note that informal irs publications are not authoritative sources of federal tax law rather applicable statutes regulations and judicial decisions constitute the authoritative sources of law that inform our decisions e g zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456
